Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135158                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135158
                                                                    COA: 270213
                                                                    Macomb CC: 2005-002939-FC
  KOU XIONG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 25, 2007
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Watkins (Docket No. 135787) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2008                      _________________________________________
           p0416                                                               Clerk